         Case
          Case1:18-cr-00602-WHP
               1:18-cr-00602-WHP Document
                                  Document35-3 Filed02/20/19
                                           37 Filed  02/15/19 Page
                                                               Page11ofof11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------- x
                                                         |
UNITED STATES OF AMERICA,                                |
                                                         |
                        Plaintiff,                       |
                                                         |         18 Cr 602 (WHP)
                        -v-                              |         18 Cr 850 (WHP)
                                                         |
MICHAEL COHEN,                                           |   ORDER FOR ADMISSION
                                                         |       PRO HAC VICE
                        Defendant.                       |
                                                         |
--------------------------------------------------------x


        The motion of Barry A. Spevack, for admission to practice Pro Hac Vice in the

above captioned action is granted.

        Applicant has declared that he is a member in good standing of the bar of the

state of Illinois; and that his contact information is as follows:

              Barry A. Spevack
              Monico & Spevack
              20 S. Clark St., Suite 700
              Chicago, Illinois 60603
              (312) 782-8500
              (312) 759-2000 (Fax)
        Applicant have requested admission Pro Hac Vice to appear for all purposes as

counsel for Michael Cohen in the above entitled action;

        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in

the above captioned case in the United States District Court for the Southern District of

New York. All attorneys appearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys.



         February 20, 2019
Dated: _________________                        ______________________________
                                                United States District Judge William Pauley
